 IntheMatterof THEYODER COMPANY-andUNITED ELECTRICAL,RADIO& MACHINE WORKERS OFAMERICA,LOCALNo. 735 (CIO)Case No. C-8393.-Decided February15, 1943Jurisdiction:special machinery manufacturing industry.Unfair LaborPracticesIntel fereiice, Restraint, and Coci cion:notices, post cards, and posters issued toemployees, stressing loyalty to company and purporting to advise them of theirstatutory rights just before the holding of a consent election; questioning andreprimanding an employee concerning his intended vote; posting anti-unionsign!Coynpanif-Dominated Union:finding made as to admittedly dominated organiza-tion,which company disestablished after about 8 years ; charges of, dismissedas to alleged succes§or organizatioli, where circumstances failed to establishthat employees believed second organization was formed as substitute fororiginal dominated organization rather than in revolt against such domination.Discitiiiinetion:charges of, dismissed.RemedialOrders: cease and desist dominating and interfering with disestab-lished organization ; cease giving effect to contract therewith ; and refrainfrom recognizing such organization should it attempt to resume functioning-mail to each employee, individual notice of compliance with the Act.Practiceand Procedure: inconclusive consent election set aside.DECISIONANDORDEROn October 30, 1942, the Trial Examiner issued his IntermediateReport in the above-entitled proceeding, finding that the respondenthad engaged in and was engaging in certain unfair labor practicesaffecting commerce, and recommending that it cease and desist-. there-from and take certain affirmative action; as set forth in the copy of theIntermediate Report annexed hereto.Thereafter, the respondent andthe Independent filed exceptions to the Intermediate Report and sup-porting briefs.The Board has considered the rulings made by theTrial Examiner at and subsequent to the hearing, and finds that noprejudicial error was committed.The rulings are hereby affirmed.Pursuant to notice, a hearing for the purpose of oral argument washeld before the Board in Washington, D. C., on January 19, 1943.Therespondent and the Independent appeared and participated in thehearing.47NLRB,No75.557 558DECISION'S' OF NATIONAL LABOR RELATIONKSBOARDThe Board has considered the Intermediate Report, the exceptionsand briefs, and the entire record in the case, and hereby adopts thefindings, conclusions, and rcommendations made by the Trial Ex-aminer, with the following exceptions and additions :1.The Trial Examiner has -found that the respondent dominatedand interfered with the administration of the Association from July 5,1935, the effective date of the Act,, to'March 21, 1942, the date of theAssociation's disestablishment.The record shows in addition, and wefind, that the respondent contributed financial and other support to theAssociation during this period.To effectuate the policies of the Act,,we shall order the respondent not only to cease and desist from engag-ing in these.unfair labor practices, but also to cease and desist fromgiving effect to its contract of April 1, 1940, with the Association, or toany extension, modification, supplement, or renewal thereof, and torefrain from recognizing the Association as the collective bargainingrepresentative of any of its employees in the event that the Associa-tion resumes or attempts to resume functioning as such.2.The Trial Examiner has found that the Independent is a domi-nated labor organization, since it is the successor of the Association andsince the respondent, by failing "to dispel the identity of" the Associa-tion and the Independent and by "its forceful campaign against theUnion and in favor of the Independent," led its employees to believethat "the Independent had evolved from the Association" and that,"the Independent was to serve as a substitute for the Association."Weare not convinced that the record establishes these facts.The recordshows that there was no real activity on the part of the Association afterOctober 21, 1941, and only slight activity on its part during the monthsimmediately preceding.Discussion of the formation of the Inde-pendent did not begin until December 1941, some 2 months after theAssociation had become dormant, and the discussions were participatedin and the Independent was thereafter organized on February 1, 1942,by Garwood, an employee who had not been active in.the Associationsince May 1938, and by other non-supervisory employees who had neverbeen "active in the Association.The activities of these employees inorganizing the Independent were found by the Trial Examiner andare shown by the record not to have been generated by the respondent.There is evidence, and we find, that the organizers of the Independenttold employees whom they solicited for membership that the Inde-pendent had no relation to or connection with the Association. In thecharges filed by the Union in December 1941 and in February and April1942, in the representation petition filed by it in March'1942, and inthe negotiations leading up to the consent election of April 2, 1942, theUnion made no allegation that the Independent was the successor ofthe Association.The post cards and posters addressed by the respond- THEE YODER,COMPANY559ent to its employees during the period between March 25, 19,42, and theconsent election of April 2, 1942, did not, in our opinion, constitutesupport by the respondent of the Independent as opposed to the Union,and there is no other evidence of assistance to or interference with theIndependent by the respondent.It therefore appears that the Independent, unlike the unaffiliatedorganization disestablished in theWestinghousecase,'was not or-ganized by employees identified with a predecessor dominated organi-zation, and that there was no continuity between the Association,which engaged in its last activity in October 1941, and the Independ-ent, which was organized in February 19-12. In the present proceed-ing, the record shows that the respondent did not favor the Inde-pendent by displaying hostility tp the Union; that there was noparticipation by supervisory employees in the formation or adminis-tration of -the Independent; that there was no identity, either inpersonnel'or in structure, between the Association and the Independ-ent; that the respondent's employees understood that the Independentwas being organized in protest against, rather than as a result of, therespondent's domination of the Association;, and'-that the Unionitself did not, until the filing of its amended charge' on July 29, 1942,.allege that the Independent was the successor of the Association.We are of the opinion and we find that the record does not establishthat the Independent was dominated and supported by the respond-ent.2The complaint will therefore be dismissed, insofar as it allegesthat the respondent dominated and interfered with the formation,and administration of the Independent and contributed support to it.3.The Trial Examiner has found that the respondent, by publish-ing its letter of March 7, 1942, to the Union and byissuing the postcards and posters on and after March 25, 1942, interfered with, re-strained and coerced its employees in the exercise of the rights guar-anteed by the Act.The respondent's letter of March 7, 1942, waswritten in reply to a letter front the Union to the respondent, anda copy of it was posted by the respondent on its bulletin board- be-cause the Union had previously distributed among the respondent'semployees handbills reproducing its' letter to the respondent andaccusing the respondent of "sabotaging defense production" and ofhaving "Nazi-minded" and "gangster-like" officials and foremen.Under the circumstances, we do not believe that the respondent, byposting a copy of its letter of, March 7, 1942, interfered with the'Westinghouse Electric and Manufacturing Company v.N. L R. B,112 P. (2d) 657(C. C. A. 2),aff'd 312 U. S 660, modifying and enforcing,18 N L R B 3002Matter of Providence Gas CompanyandLocal No. 12133, District 50, UnitedMineWorkersof America (C. I.0.), 41 N. L. RB 1121.Cf.Matterof CherryRaver BoomcfLumberCompanyandUnited Construction Workers 0iganizuag Committee(C I.0 ), 44 N L R. B273. 560DECISIONS OF NATIONAL LABOR RELATIONS BOARDstatutory rights of its employees, and the finding of the Trial Exam-iner to the contrary is hereby reversed.With respect to the post cards and posters issued by the respondentto its employees on and after March 25, 1942, we have found, abovethat the respondent did not thereby support the Independent to theconsequent disadvantage of the Union.The post cards and postersdid, however, stress the desirability of "loyalty" to the respondent, onthe part of its employees and the, disadvantages of union organization..Moreover, they were issued just prior to the consent election of April-2,1942, and w-,,ere openly and avowedly concerned with the considera-tions to be given weight by the respondent's employees, when theycast their ballots in'+the election.We have hitherto held that theright of employees under the .At to seldct their bargaining repre-sentativeswithout employer interference imports the - correlativeduty on the part of employers ' to maintain a "hands-off" policy inelections conducted to ascertain bargaining representatives, and thatan employer's participation in a pre-election campaign is an inter-ference with the employees' right to bargain collectively throughrepresentatives "of their own choosing." 3We agree with the TrialExaminer and we find that the respondent, by issuing 'the post cards,and posters on and after March 25; 1942, interfered with, restrained,and coerced its employees in the exercise of the rights guaranteed inSection 7 of the Act.We, shall therefore direct the respondent tomail remedial notices to each of its employees, individually'Weshall also set aside the election of April 2, 1942, since it was incon-clusive,but without prejudice to further proceedings under theUnion's pending petition for investigation and certification of repre-sentatives.ORDERUpon the basis of the foregoing findings of fact and the entirerecord in the case, and pursuant to Section 10 (c) of the NationalLabor Relations Act, the National Labor Relations Board _ herebyorders that the respondent, The Yoder Company, Cleveland, Ohio,and, its officers, agents, successors, and assigns, shall :1.Cease and desist from :(a)Dominating or interfering with the administration of YoderCompany Employees Association or the formation or administrationof any other labor organization of its employees, and from con-tributing financial or other support to Yoder Company EmployeesAssociation or to any other labor organization of its employees;3 See,Matter of Sunbeam Electric Manufacturing Co.andUnited Electrical, Radio cEMachine Thor! ers of Anmeiica, affiliated with the 0. 1.0 , 41 N. L. R. B. 469, and cases thereincitedCfN. L. B B. V. A'mertican Manufacturing Company,11 L. R. R. 681 (C. C. A. 5).4Matter of The Letz Manufacturing CompanyandFederal"Labor Union No. 22226,affiliated with the American Federation of Labor,32 N. L. R. B. 563. THEE YODER COMPANY561(b)Giving effect to its contract of April 1, 1940, with Yoder Com-pany, Employees Association, or to any modification, extension, sup-plement, or renewal thereof ;(c) In any other manner interfering with, restraining, or coercingits employees in the exercise of the right to self-organization, to form,join, or assist labor organizations, to bargain collectively through-rep.resentatives of their own choosing, and to engage in concerted activi-ties for the purpose of collective bargaining or other mutual aid orprotection, as guaranteed in Section 7 of the Act.2.Take the following affirmative action, which the Board finds willeffectuate the policies of the Act :(a)_Refrain from recognizing Yoder Company Employees Asso-ciation as the representative of any of its employees for the purposeof dealing with the respondent concerning grievances, labor disputes,wages, rates of pay, hours of employment, or other conditions of em-ployment, if the Association resumes or attempts to resume function-ing as such representative;(b)Post immediately in conspicuous places throughout its plantat Cleveland, Ohio, and maintain for a period of at least sixty (60)consecutive days from the date of posting, notices to its employees, acopy'of which shall also be mailed to each of its employees individ-ually, stating: (1) that the respondent will not engage in the conductfrom which it is ordered to cease and desist in paragraph 1 (a), (b),and '(c) of this Order; and (2) that the respondent will take the,affirmative action set forth in paragraph 2 (a) of this Order;(c)Notify the Regional Director for the Eighth Region,in writ-ing, within ten (10) clays from the date of this Order, what steps therespondent has taken to comply herewith.IT IS HEREBY FURTHER ORDERED that the complaint, insofar as it al-leges that the respondent dominated, interfered .with, and contributedsupport to Independent Welfare Association, Inc., and that the re-spondent discriminated in regard to the hire and tenure of employ-ment of Frank' Holpuch, Henry Sabbatis, and Louis Wood, be, -and -it hereby is, dismissed.AND IT IS HEREBY FURTI-TER ORDERED that the election of April 2, 1942,among the respondent's employees, be,- and it hereby is, set aside,without prejudice to further proceedings under the Union's pendingpetition for investigation and certification of representatives.INTERMEDIATE REPORTMr. RIchavd C Sw(rulc,andMr. Colonel C. Sawyer,for the BoardMr. Harry B. SmoyerantiMr.Eugene B. Schwar tz,of Cleveland, Ohio, for therespondent.Mr. M Alfred Roe)nisch,of Cleveland, Ohio, for the Independent.Mr. Joseph Hres,of Cleveland, Ohio, for the Union:513023-43-vo1 47-36 562DECiSIONS OF 'NATIONAL LABOR RELATIONS BOARDSTATEMENT OF THE CASEOn an amended charge duly filed on July 29, 1942, by the United Electrical,Radio & Machine Workers of America, Local #735 (CIO), herein called theUnion, the National Labor Relations Board, herein called the Board, by theRegional Director for the Eighth Region (Cleveland, Ohio), issued its complaintdated August 3, 1942, against The Yoder Company, herein called the respondent,alleging that the respondent had engaged in and was engaging in unfair laborpractices affecting commerce within the meaning of Section 8 (1), (2) and (3),and Section 2 (6) and (7) of the National Labor Relations Act, 49 Stat. 449,herein called the Act.Copies of the complaint accompanied by notice of hearingwere duly- served upon the respondent, the Union, the Yoder Company EmployeesAssociation, herein called the Association, and the Independent Welfare Associa-tion, Ine, herein called the Independent.'With respect to the unfair labor practices, the complaint, as amended at thehearing alleged in numbered paragraphs and lettered subparagraphs referred toby the same numbers and letters hereinafter as follows6.Respondent . ,. . from on or about the eighth day of December 1941,prior thereto, and at all times subsequent to said date has interfered with,restrained, and coerced its employees in, the exercise of the rights guaranteedin Section 7 of the Act,, in that:(a)On or about December 8, 1941 one of its supervisors, Bill Buchintold an employee, Julni J. Haller, who was distributing membership cardsin the Union, that such activity was the only means whereby Haller couldkeep a job and thereupon Buchin physically assaulted Haller.(b)manager, inquired as to the union sympathies of Frank Holpuch before hiringhim, and asked him whether a company union would be satisfactory to himif he wei e employed 'at Respondent's plant.(c)On or about March 28, 1942, one of its supervisors, Jessie Kephart,violently abused the said Frank Holpuch with profane language.4(d)On or about April 4, 1942 one of its supervisors, Earl Biederman,transferred the said Frank Holpuch from his usual employment to sweepingfloors,moving machinery and replacing stock.(e)On or about March 28; 1942 one of its supervisors, Carl Yoder, statedto a group of employees in the plant that if the Union got in the plant itwouldn't be the same old Yoder Company, that the employees would losemany privileges such as their present method of overtime pay and smoking.(f)On or about April 13, 1942 Louis Morgan, Respondent's personnel man-ager,, refused to pay to Louis Wood, an_ active Union proponent, upon hisdischarge by Respondent, his vacation money, and advised said Louis Woodthat he would not be permitted to remove his personal tools from the plantunless and until said Wood accepted his final payment as offered.(g)On or about March 7, 1942, following a request for bargaining by theUnion, Respondent replied to the Union by letter and published its replyIIn its complaint the Board referred to the Association as the Y. C. E. A. and to theIndependent as the Association.iSince separate motions were made concerning each particular allegation of the complaint,these allegations ale set forth verbatim for the sake of clarity.B Incorrectly referred to in the complaint prior to amendment as "Bill Dudeson."4Befoie it was amended at the healing on motion of counsel for the Board this allegationabused the said Frank FIolpuch with profane language and otherwise and sent him homeat 11 : 30 in the morning." THE ^ Y ODDER ' COMPANY563among the empioyees of the plant, charging the Union with making uniformlymendacious and misleading statements.(h)On or about April 1, 1942, the-day before an election was to be heldin Respondent's plant by the National Labor Relations Board, one of itssupervisors, John Miller, asked one of its employees, Henry Sabbatis, whetherhe belonged to the CIO, and on the following day asked Sabbatis which unionhe had voted for.Upon Sabbatis advising Miller that he had voted for theCIO, the said John Miller severely' reprimanded Sabbatis.(i,)Through February and March 1942 Respondent permitted solicitationof membership in and collection of dues for the Association (Independent)in its plant during working hours, in violation of company regulations againstemployees moving about the plant, whereas 'such' privilege of solicitation. wasdenied the Union.(j)On or about March 30, 1942 and.again on or about April 3, 1942 oneof its supervisors, John Miller, placed a box and placard at the bulletinboard in the plant bearing the legend "CIO members-throw your buttons inhere for defense."(k)During the month of March 1942, prior to the election above referredto, it published, posted and otherwise made available to its employees letters,handbills, postcards and posters for the purpose of persuading its employeesto vote against the Union in said election.(1)On April 2, 1942, M Lubahn, one of its authorized observers at saidelection,was in possession of a list of employees furnished by the Respond-ent, in addition to the authorized list, upon which the said Lubahn was check-ing the names of voters who appeared' to cast. ballots.8.Respondent . . . from on or about April 10, 1934, and at all times sub-sequent to that date, during the life of the Y. C. E A. (Association) has fos-tered, encouraged, dominated, and interfered with the formation and admin-istration of said Y. C E. A. (Association), in that:(a) It advised its organizers how to form the Y. C. E. A.(b) It suppled, all stationery, supplies and clerical help necessary for theadministration,of the Y. C. E. A.(c) It permitted the Y. C.\ E. A., Committee Meetings to be held in itsoffices during working hours.(d) Its officers, and supervisors regularly , attended said CommitteeMeetings.(e)Copies of the minutes of those meetings were furnished to its officersand supervisors.11(f) It permitted all elections of Y. C. E A. officers and committeemen tobe held in the plant during working hours.(g) It participated in and advised concerning amendment to the Consti-tution of,the Y. C. E. A.(h) It defrayed all expenses of the Y C. E. A.9iRespondent .. . from, on or about February 1,. 1942, and at all timessubsequent to that date, has fostered, encouraged, dominated, and interferedwith the formation and administration of the Association (Independent),' inthat:(a)On or about February 1, 1942, three of its supervisors, Pat McGee,James Lucas, and Charles Waters attended and were actide in the Associa-tion's (Independent's) first organizational meeting.415 The complaint further alleged in paragraph 5 that the Independent was a successororganization to the Association.See footnote 1,supra. 564_DE,CISTONS OF NATIONAL LABOR RELATIONS BOARD(b) ,It permitted certain of its,,agents who were charter members and/orofficers of the Y. C. E. A. to continue in service as organizers and/or officersof the Association (Independent).(c)From late January 1942, and subsequent to that time, it has per-mitted to be circulated among its employees in its plant during workinghours, petitions and membership cards of the Association (Independent), inviolation of its rules against employees moving about the plant.(d)From on or about February 1, 1942, and subsequent thereto, it per-mitted active organizers of the Association (Independent) time off duringworking hours for the purpose of handling affairs of the Association(Independent).(e)During they month of March 1942 it engaged in a campaign both bymail and by posted bulletin, among its employees for the purpose of solicitingvotes in favor of the' Association (Independent) and against the Union inthe above-mentioned election.12.Respondent discharged the following named employees on or about thedates set forth after their names :Louis Wood, April 13, 1942.Henry Sabbatis, April 14, 1942.Frank Holpuch, April 14, 1942.13.Respondent discharged the employees ... because they were membersof and active on behalf 'of the said Union . . ., and because Respondentwished to encourage membership in and allegiance to the said Association(Independent).On August 27, 1942, the respondent filed an answer admitting the allegationswith respect to its business.The respondent also admitted certain of the otherallegations, as hereinafter set forth, but denied all the unfair labor practices.At the hearing the Independent filed its answer denying that its formation andadministration had been interfered with and dominated by the respondent, andfurther denying that it was the successor of the Association.Pursuant to notice, a hearing was held at Cleveland, Ohio, from September 14to 17, 1942, before the undersigned, Webster Powell, the Trial Examiner dulydesignated by the Acting Chief Trial Examiner.The Board, the respondent andthe Independent were represented by counsel and the Union by its representative.Full opportunity to be heard, to examine and. cross-examine, witnesses, and tointroduce evidence bearing upon the issues was afforded all parties.At the closeof the Board's case, counsel for the Board moved to dismiss the complaint forlack of evidence as to paragraphs 6 (e), (f) and (1) and 9 (a).He likewisemoved to dismiss for lack of evidence paragraph 12 insofar as it referred to LouisWood.These motions were granted by the undersignedUpon the conclusionof the Board's case, counsel for the Independent moved to dismiss the complaint°as to the Independent in its entirety, including the allegation' that the Inde-pendent was a successor organization to the Association.This motion wasdenied.Counsel for the respondent mo, ed to dismiss the complaint in its en-tirety and in particular moved to dismiss paragraphs 6 (c), (d), (h), (i), and(1), and 9 (b), (c), and (d), of the, complaint and further moved to dismissthe complaint as to Henry Sabbatis and Frank Holpuch In the alternativecounsel for the respondent also moved to strike the words "and collectionof dues" from paragraph 6 (i) of the complaint. The motions to dismiss para-graphs 9 (b),' (c), and (d) of the, complaint were granted. The motion tostrike the words "and collection of dues" from paragraph 6 (i) of the complaint THEE YODEIR COMPANY565was also granted.6Ruling was -reserved -by the, undersigned, with respect tothe motions to dismiss'the complaint as to, paragraph 6 (c), (d), (h), (i), and(j), and as to Sabbatis and Holpuch.These motions are denied.At the close of the hearing the undersigned granted a motion by counsel for theBoard, in which counsel for the respondent, and counsel for the Independentjoined, to conform the pleadings to the proof as to spelling, names, dates, andother formal matters.At the conclusion of the hearing, counsel for the respond-ent moved to dismiss the complaint in its entirety and renewed his motion directedto the portions of the complaint not already dismissed ; and counsel for theIndependent moved to dismiss the complaint insofar as it applied to the Inde-pendent.Ruling upon these motions was reserved ; these motions are herebydenied except as hereinafter set forth.At the conclusion of the hearing allpartieswaived the opportunity to argue orally before the undersigned.All.parties were advised that they might file briefs with the undersigned.Briefshave been submitted by the Board, the respondent, and the Independent.Upon the record thus made and from his observation of the witnesses, the under-signed makes, in addition to the above, the following :FINDINGS OF FACT1.THE BUSINESS OF THE RESPONDENTThe Yoder Company is an Ohio corporation, having its only plant and officesin Cleveland, Ohio.The respondent builds and distributes special machineryand is nowengaged almost entirely in national defense work. Its annual pur-chases of principal raw materials average approximately $150,000 in value, prac-tically all of which comes from the State of Ohio. The total annual value ofits finished products averages approximately $1,250,000, about 75 percent ofwhich is shipped to points outside the State of Ohio.Ninety-five percent of thefinished product is made to special order.The respondent is also engaged infurnishingengineering,designingand other advice concerning plant equipmentand arrangement of plant facilities' It admits in its answer that it is engagedin commerce within themeaning oftheAct.II.THE ORGANIZATIONSINVOLVEDUnited Electrical, Radio & Machine Workers of America, Local #735 (CIO),is a labor organization admitting to membership employees of the respondent.'The Yoder Company Employees Association was an unaffiliated labor organiza-tion admitting to membership employees of the respondent.Independent' Welfare Association, Inc., is an unaffiliated labororganizationadmitting to membership employees of the respondent.III. THE UNFAIR LABOR PRACTICESA. Domination and interference with the administration of the AssociationThe Association was organized in April 1934 with the approval and assistanceof the respondent after employees-interested in forming an inside organizationasked C M. Yoder, president of the respondent, and H O. Yoder, secretary-e Counsel for the Board joined in the alternative motion respecting paragraph 6 (1) ofthe complaint,and' conceded that the evidence adduced was insufficient to substantiateparagraph 9 (b) and(c) of the complaint.'These findings are based upon a stipulation entered into by the parties and read intothe record.I 566DECISIONS OF NATIONAL LABOR RELATIONS BOARDtreasurer of the-respondent, how to initiate such an organization.'Thereafter,the respondent supplied the Association with all the stationery, office supplies,and clerical help necessary for its administrationIt permitted the monthlymeetings of the Committee of Employee Representatives of the Association hereincalled the 'Committee, to meet -in its `offices in the plant during working hours.Upon occasion and at the request of the Association, officers and supervisors ofthe respondent attended meetings of the Committee.Copies of the minutes ofsome of these meetings were furnished to the respondent.The respondent per-mittled the annual elections of Association officers and committeemen to be heldin the plant during working hours.Upon the request of the Association rep-resentatives of the respondent participated in and advised with the Committeeconcerning amendments to the constitution- of the Association.Employees suf-fered no deductions in pay for time spent at committee meetings or while voting.Nor did the respondent charge the Association for the use of its facilities °TheAssociation did not collect dues, and held no general membership meetings, theonly participation by the entire membership being in the election of officers andrepresentatives 10According to its constitution, the business of the Associationwas conducted through 'a- Committee- of Employee Representatives chosen fromthe various departments in the plant"IThe Association continued in existence from its'inception until March 21, 1942,when it was disestablished under circumstances herein set forthDuring thisentire period the Association continued to receive the support of the respondent.Richard Edwards, chairman of the Association from April 1935 to the date ofits disestablishment, except for a period of one year, testified and the undersigned:finds that there was no change in the form of the Association from the time itbegan until the time it dissolved.The undersigned finds that the respondent dominated/and interfered with theadministration of the Association from July 5, 1935, the effective date of theAct, to March 21, 1942, the date of its disestablishment, and thereby interferedwith, restrained, and coerced its employees in the exercise of the rights guaranteedin Section 7 of the Act 328 In a conference on April 10, 1934, Earl Biederman, at that time an automobile mechanicand truck driver acting,as spokesman, for, the,,einployees interested in formingan insideunion, explained to the Yoder brothers that an outside labor organization was organizingthe employees ; that several employees, including himself, were opposed to an outsideorganization, whose officers could dictate to them ; and that they had been wondering whatcould be done "to preserve the family relationship between the Company officials and theCompany employees9 These findings are based on admissions by the respondent in its answer to the allega-tions of the complaint, and are amply corroborated by the minutes of the Association."The minutes further reveal that in May 1934, the respondent entered into a collectivebargaining dgreem nt with the members of the Association through their elected representa-tives.On'April 1, 1940, a new agreement, was entered into between the respondent andmembers of the Association.The agreement was to run for one year and thereafter fromyear to year unless a written notice to the contrary was given by either party within 30days of the expiration date of the contract. This agreement remained in existence until'theAssociation was dissolved."In view of the admissions in the respondent's answer it is unnecessary to go into thedetails of how the Committee functioned. The aid admittedly given the Association by the' -respondent is sufficient to establish that the Association was company dominated within themeaning of Section 8 (2) of the Act.-'12 Insofar, as this-report has dealt with events occurring prior to the'effective date of theAct, it has considered them not as constituting separate unfair labor practices, but ratherwith regard to their bearing upon the issues raised by the complaint.' Cf.,N. L. R. B. v.,Pennsylvania Greyhound 'Lines, Inc,303 U. S 261.- THE YODEiR.COMPANYx-'567,B Domination and interference with the formation and advollistretion of theIndependent-interference, restraint, and coercionIn November 1941, the Union began an intensive campaign to organize therespondent's, plant.A Dumber of employees joined the UnionAmong thoseactive in its behalf were John J. Haller and Ignatius John Kolk, usually referredto in the plant as Percy Kolk,About December 8, 1941, Haller was talking to Mazzeo, an employee known'as"Mussolini," about the union card which Mazzeo had signed, and on which hehad forgotten to put the date, when Hill Buchin, a supervisory employee, askedHaller, how the organizing for the Union was going.Haller replied that- it-was going pretty well and that he had signed up eight employees that day:'Buchin then replied, "that is the only way you will be able to keep a position.".Haller then remarked, "that 'is the only way . . . it will stop you fellowsfrom running and tattling "Buchin thereupon hit Waller, in the jaw. This'conversation took place at the plant during working hours 13On December 10, 1941, while the Union was in the midst of its organizational,campaign,the respondent posted on its bulletin boards the following 'generalnotice-to *its employees :Many of our Employees have asked concerning the attitude of theManage-merit concerning their industrial relationship to the Company.The attitude of the Management is the same now as it always has been,`namely. No one is asked as a condition precedent to employment, regardinghis religion, politics, or labor affiliations. "Is the work or skill of the'employee satisfactory"-is the only criterion, and this is the only questionthat will ever be raised.The Law of our Land states that workmen may join together to bargainwith their Employer.This we have always recognized. The Law alsostates that a workman may, as an individual, bargain with his Employer,and this we have continuously recognized.In addition to the above, we wish to state that it never has been necessary,nor will it ever be in the future, for any workman of our Company to joinany organization or pay dues to any outside organization for the privilegeof working for The Yoder Company. If it is his deliberate choice to do so,he has that privilege.As in the'past, it is the present policy of The Yoder Company to be pleased'at any and all times to discuss with any individual or group of employees,any problems that may be related to their connection with the Company.IN ORDER THAT THERE SHALL BE NO MISUNDERSTANDING AS TO THE POSITION'OF THIS COMPANY, WE WISH TO NOTIFY OUR EMPLOYEES THAT WE INTEND TO'eBuchin admitted in substance the above testimony of Haller.He testified that he hitHaller when the latter called him a "squealer."The respondent contends,however, thatBuchin is not a supervisorg employeeBuchin testified that lie was the tool supervisor,at the plant and that it was his duty to promote efficiency in pioduction by re-tooling andotherwise-seeing to it that the proper tools were available for particular jobs.He workeddirectly under Edward D. Hoobler, superintendent of Plant 1. Prior to his discussion withHaller about the Union,Buchin discovered that Haller did not have in his possession either,a micrometer or a scale, tools which the employees were supposed to own personallyBuchin reported this fact to IIooblerAccording to the undisputed testimony of Haller,Buchin had a repairman who acted as his assistant.On occasion Buclnn also instructedemployegs in the operation of their machinesFrom the foregoing the undersigned finds,that Buc'hiri is an-employee for whose activities the respondent is responsible.While theundersigned does not find this incident to be a violation of Section 8 (1) of the Act,asalleged in the complaint,the undersigned does find that at the time of this incident therespondeni had knowledge, that the Union was organizing its employees.r 568DECISIONS OF NATIONAL LABOR RELATIONS BOARDLIVE UP TO THE SPIRIT, AS WELL AS THE LETTER, OF THE NATIONAL LABOR RELA-TIONS ACT.UNDER TIIE ACT EACH EMPLOYEEIS FREETO JOIN, OR REFRAIN FROMJOINING ANY LABOR ORGANIZATION. THIS COMPANY WILL NOT DO ANYTHINGTO INTERFERE WITH, RESTRAIN, OR COERCE EMPLOYEES IN THEEXERCISE OF THEIRINDIVIDUAL JUDGMENTIN THIS REGARD.AND ASSURES ALL EMPLOYEES THATTHEIR RIGHT TO WORK HERE 'WILL NEVER BE DEPENDENT UPON MEMBERSHIP ORNON-MEMBERSHIP IN ANY ORGANIZATION.About the middle of December 1941, while the Union was conducting its organizational activities, Harry Reamer, a tool maker, asked Virgil Garwood, anothernon-supervisory employee, if he would'like to help form an independent union.Garwood replied that he would be interested in such an organization provided ithad nothing to do with the old association.To this condition, Reamer agreed"There followed a series of informal discussions among Reamer, Garwood, andother employees pertaining to the formation of an independent union."Thesediscussions took place at Reamer's home, in the bowling alley where the, respond-ent's employees regularly bowled, and at various other places outside therespondent's plant._Following these discussions, the employees interested in a union to combat theCIO perfected their plans.There is no evidence that any of these employees dis-cussed the matter with officers or supervisory employees of the respondent.Gar,wood testified and the undersigned finds that whenever he solicited membershipon behalf of the Independent he assured the employees that the Independent hadno relationship to the Association.Between January 29, and February 1, 1942,Garwood and another employee distributed notices at the respondent's plant,announcing that there would be a meeting "IN THE INTEREST OF ANINDEPENDENT UNION from the CIO," on February 1, 1942. The meeting,which was held at Geyer Hall located about 1 mile from the plant began at 10a,m.Harry Reamer acted as chairman. Those present agreed to name theorganization the "Independent Welfaie Association."Temporary officers wereelected ; membership dues were set at $1 per month ; and it was voted that Reamergo to Columbus, Ohio, to secure a charter for the Independent.On February '2,pursuant to these instructions, Reamer obtained a charter, and on February 15,1942, the Independent held its second meeting at which new temporary officerswere elected 16 in place of those elected February 1.because some of the employeeselected on February 1, were not able to attend meetings regularly.At this Ineet-1' Reamer testified,and the undersigned finds, that his principal interest in an independentorganization was his antagonismto the CIOand his desire to keep that organization outof the plant.This antagonism was based on past experience.Garwood testified, in sub-stance, that he was interested in forming the Independent because he wished a strong unionin the plant that would secure benefits for employees and at the same time keep an outsideunion from gaining a foothold,and because he was of the opinion that the Association wasillegal and would soon be unable to represent the employees.The first reason was un-doubtedly more decisive in determining Garwood's position,inasmuch as Garwood wasstill-a member of the Association and understood its weaknessHe had been a committee-man in 1938 and at that time the Association had been unable to secure for him a wageincrease to which he felt entitled.Garwood failed of re-election after one year as com-mitteeman, and therewith ceased his activities in the Association.Some time in 1939,Garwood attempted to form another organization among the respondent's employees, butmet with no response and soon gave up the attempt16 Other employees active in the Independent's formation were Fred Ackerman and FredBaker,'both non-supervisory employees , There is no evidence that either of these men had'ever been connected with the AssociationLikewise,Reamer was a new employee who'had no connectionwith the AssociationIUHarry Reamer,president;Fied -Baker, vice president;VirgilGarwood, secretary ;Leonard Rob,treasurer. THEW YODEIR, COMPANY569-ingAttorney Anthony Balogh, who was Reamer's landlord, explained the Act.Provision was also made at this meeting to have application cards printed.17On February 16, 1942,_ the Board informed the respondent, by letter that theUnion had filed a charge 18 against it alleging that the respondent was engagingin unfair labor practices in violation of Section 8 (2) of the Act by forming anorganization known as Employees Welfare Association.This obviously referredto the Independent, and the undersigned so finds.Two days later the respondentreplied to the above letter, denying the above charge, and further stating in part:Officially, we (I refer to the Management of The Yoder Company) knowabsolutely nothing about the movements among our employees who are saidto be organizing.Unofficially, and by way of rumor, we have heard disconnected remarksfrom some of the employees, that there is such a movement on the way.We have felt that this could be no more a matter that concerns us, than' therumors and disconnected reports that the complainants,, the C.' I. O , areundertaking to organize our employees..so far nothing has happened that under the interpretation of theLaw would make its disregard the . . . Association . . .`As stated by the writer to Mr. Kleiler, it may be that in the hearing of thecharges against that organization that it may be declared illegal, but suchdeclaration cannot come from our Company.'OnMarch 2, 1942, the Union wrote the respondent, claiming that the Unionrepresented a majority of the employees and requesting a bargaining confer-ence for the purpose of negotiating a contract.The Union distributed copiesof this letter in handbill form on or about March 2, 1942. On March5,1942,the Independent wrote the respondent advising it that the Independent repre-sented the majority of its "hourly rated employees, exclusive of supervisoryemployees," and requesting recognition of the Independent as the sole and ex-clusive bargaining agent for the above employees.The Independent also agreedto submit its authorization cards and other pertinent data in supportof its claimthat it represented the majority of the hourly rated employees.On March 7,1942, the respondent replied to the Union's letter of March 2, as follows :We acknowledge receiving' your favor of March 2nd, in which you statethat your_Union represents a majority of our employees and you request aconference.This Special Delivery communication is not the first we havereceivedfrom you.We have before us numerous communications signed by you,which you placed in our autos and passed out on our street. These releasesfrom you have been so uniformly mendacious and misleading that 'you -haveput us in the mental attitude of doubting your statement relative to repre-sentinga majorityof our employees.We are now, and always have been, ready and willing to meet with andnegotiate with our employees either collectively or individually, but because14On March 1, another meeting of the Independent took place,at which M AlfredRoemisch,attorney for the Independefit, gave those present information concerning theorganization of an independent union, and also furnished them with information about theUnion.Roemisch was then retained as attorney for the IndependentI"Case No.VIII-C-1247.This charge was withdrawn March 9, 1942. .,570DECISIONS OF NATIONAL LABOR RELATIONS BOARDof the reasonable doubt above referred to, we must refuse to meet with youuntil there is proof of such. authority claimed under,the rules of the NLRB.39In its answer the respondent admitted that it published the above reply tothe Union by posting on the bulletin board a handbill consisting of the 'lettertogether with a brief notice above the letter as follows : "To the Yoder employees :-The UE-CIO distributed a handbill to you, you have a right to know our answer:"This was in reply to the union handbill containing a copy of the Union's requestfor the bargaining conference.The respondent made no reply/to the Independent's letter of March 5.On,March 7; the Independent challenged the Union to an election by issuing a leafletinwhich among other things it charged that the CIO was communistically in-spired and its members were "termites."On March 9, 1942, the Union filed a.petition for investigation and certification of representation with respect toemployees of the respondent 20On March 16 a conference was held at the RegionalOffice of the Board at which the respondent, the Independent, the Association,and the Union were all represented.2'of discussing a consent election.At this meeting both the Union and the Inde-pendent refused to go on the ballot so long as the Association was still in existence.The Board representatives then stated that it would not be possible to hold aconsent election unless the Association, disbanded and the respondent agreed toits disestablishment.Hunter and Masters insisted that the Association be placedon the ballot.Edwards speaking on behalf of the Association agreed that hewould take the matter up with other members, of the Committee not presentat the conference.On March 21 a second meeting was attended by representa-tives of all parties.' - At this meeting a consent election' was, arranged forApril'2, 1942, following the signing of a letter by representatives of the Association,announcing -that the Association was disbanding and would no longer attemptto represent the employees of the respondent for purposes of collective bargaining"One of the communications referred to in this letter of the respondent 's as a leaflet-issued sometime in February entitled; "U. S 'GOVPRNMENT AND UE-CIO WILL AMERICANIZE,YODER MACHINE" The handbill stated in substance that the Government and the UE-CIOwould stop "the fifth column activity of sabotaging defense production through the actsof provocation such as the Nazi-minded officials at Yoder have been doing " The handbillfurther asserted that the management was not interested in the defense program but wasinterested in its profits at the expense of its employees and the United States Government.The handbill further stated :It is to the interest of every worker to join the U.-CIO so that lie can play an activepart in solving the problems that must, be settledOnly the man who R orks underthese vicious gangster-like foremen is in'a position to avail himself of a grievanceprocedure that will either straighten out the Nazi element in the shop or entirelyremove it . . .20Case No VIII-R-744. The respondent is incorrectly referred to in the petition as'Yoder Machine Company" Reamer, Garwood, and Rob represented the, Independent; Shepard and Fiering repre-sented the Union ; Harvey O. Yoder represented the respondent ; Hugh E Sperry, RegionalDirector, and Hudson represented the Board ; Richard Edwards, president of the Association,,and Al Hunter and Jim Masters, committeemen, represented the Association.During thecourse of the meeting Hunter and Masters stated that they were not only Committeemenfor,the Association, but were also members of the Union22Rudy Pogascnik and Kolk were present at this meeting as representatives of the Union.Masters and Hunter were not present ; otherwise, the same representatives attended thismeeting as had attended the meeting of March 16. THEE YODER COMPANY571Respondent agreed to post a notice disestablishing the Association and pursuantto this agreement the following notice was posted between March 21 and 24, 1942:0To ALL EMPLOYEES OF TFLE YOOEWCOMPANYThis is to notify employees of this company's recognition of their rightsunder the National Labor Relations Act.This company recognizes the rightsof employees to organize and bargain collectively through representativesof their own choosing, to form, join, or assist labor organizations, and toengage in concerted activity for their mutual aid or protection.In order to correct any contrary impression which any employee may have,the company desires to notify you that :(1) It will not interfere with,;restrain, or coerce employees in their exerciseof the above-stated rights(2) It will not foster, dominate, or contribute financial or other supportto any labor organization. In this connection you are advised that recogni-tion has been withdrawn from Yoder Company Employees Association andthis organization has been disestablished as the bargaining representative ofany of our employees.(3) It will not in any manner discriminate against any employee becauseof his membership or activity in behalf of any labor organization.(4) It will bargain collectively in good faith with representatives desig-nated or selected by a majority of the employees in a unit appropriate forsuch purposes when and- if such representatives have demonstrated theirmajority in an election supervised by the National Labor Relations BoardThe company desires to comply with the spirit as well as the letter of theNational Labor Relations Act and any act or statement heretofore made,if any, or any threats or promises which may have been made, if any, whichgave a contrary impression are hereby repudiated, and. denounced by thecompany.Supervisory employees of the company are hereby notified that they arenot to express any opinion one way or another with regard to employees'organizational activity.This notice is to remain posted until further notice and is not to be removed,defaced, or covered over by other objects during such posting.On March 25, 1942, the respondent mailed the first of a "job appreciation".series of five postcards to each of its employees. In general the cards constitutedan attempt to instill in employees enthusiasm for their jobs and loyalty to The,Yoder Company. Two of the cards emphasized that "LOYALTY BEGETS.LOYALTY."The last of these cards was mailed on March 30. Thereafter the respondent,issued a poster to all employees entitled,. "Talkin' to myself in a Voting Booth"employees the following morning. It was also posted on the bulletin board. Thisposter began by stating that the election was secret inasmuch as the organizationrepresentatives would be watching each other like "Hawks," not "Hogs"; that.there had been a lot of name calling during the campaigning which probablywould not have'occurred if everybody really knew everybody else; that H. O.Yoder was not "such a bad scout" when you got to know him; and reminded theemployees that the respondent had treated them well during the recent depres-'sion'.The third paragraph in this poster reads as follows:almost said "YES" in the first space, just because it was first.Yeh, IALMOST said "YES," ... but I didn't. 'It would have been the easy thing todo.Iunderstand the position 'on this election's ballot was determined by 572DECISIONS OF NATIONAL', LABOR RELATIONS BOARDtossing a coin . . . Well, "act in Baste, repent at leisure." :.The easiest waywould be to put down as in the first space that happened to come to hand.aThe fourth paragraph told the story of the Dutch boy who stuck his fist in thedike and was hailed as a hero because he decided what was the right thing to do.The paragraph is filled with references to the "right," =3 ending as follows:,Sometimes, the right way is the hardway,and the hard way, the right way.The Dutch boy DID know that the dike would hold as long as he held his fistthere .. .The fifth paragraph contains a prophecy that the respondent will meet the,prob-lems arising out of the war situation successfully and will treat its employeeswell and states at the end of the paragraph :I KNow no situation will arise with them whereby anybody at all can point afinger at them and say "you have been profiteering " They were one of thefirst companies to get behind the armament program, and are now engaged100% in war contracts.That makes me proud to be working here . . .The poster continues as follows :SAY, in which pocket did I put those papers when I wrote the "pros andcons" of this situation?Those fellows tellin''me how to vote are "pros" all-right.Maybe a little "con man" in 'em, too, for all I know . . . Come tothink about it, what Do I know about 'em? Not much but what I read in thepapers, and THEY, don't seem to think much df them, callin' the Union men"radicals and reds," but they in turn, come right back and call all the news-paper fellows liars and sabotagers, and - - it just gets me all het up andundecided in my mind . . . That's why I put all the arguments "for" onone piece of paper, and "against" on another.Personally I suspect I'm aprofessional "agin'er."I remember the old adage "When in doubt take theside of safety" so, when in doubt, I usually say "no." Then I don't wakeup some day and find that I've bought a new house and lot, when I thoughtall I was doin' was to have them come and fix the furnaceH-U-U-U-M-M-M-M, here,are,my notes. "The Yoder Plant will'be operatedas a plant where anyone can continue to work as long as he applies himself'to his job and there is work to do." . . .Guess they said that in.a letter they sent to me. Gosh, Almighty ! here'sthe very letter.Yes, here Harvey said, not to let anybody "blitzkrieg" meinto signing up or doing anything hasty.Well, here's somethin',-"Noindividual or organization can secure for you any right or privilege whichyou cannot secure for yourself."Well, if that's true, why pay out' money indues? I, don't mind payin' out money if I get somethin' in return.' Howmuch did they say those dues were? Any special assessments?'Whodecided how much those dues would be, anyway? . . . Could it be one ofthose "come-on" games? Low rates now and sock you, later? .. .SAY, this "promising" business makes me tired.All they. have to do' whenthey'play that game is to see who can raise the other fellow, fastest. There's"no limit" to that gameGuess, "Old fiiends are the best," after all.Yoders'13Board's counsel contended that the repeated use of the word "rights" in this posterwas for the express purpose of calling the employees' attention to the square on the righthand side of the sample ballot which was then posted on the bulletin board. This squarewas the one In which employees desiring to be represented by the4ndependent were supposedto vote.This contention is discussed hereinafter. THE YONDER COMPANY.573did emphasize that I voteFair enough.They didn't tell me low to' vote.But they did think that I would regret it later if I didn't vote at all. Theysaid that the history of similar elections show that later on a lot of the work-men are sorry because a radical minority controlled the election when a lotof the .undecided fellows let the election be decided by their "not voting."When you don't vote, it is a vote for the other side . . .WHA-A-A-T?Have I been in this stuffy old voting booth for an hour?I cou'd have cast a dozen'votes for - - - - - in that time. My onlyregret is that I can't vote a hundred times.ONLY ONCE ! ... but I know itwill be right. "Be sure you're right, then go ahead" say I, as I mark myballot the right and honorable way.On March 30, i942, the respondent mailed. out another poster to all of its em-ployees entitled, "THE' YODER COMPANY SPEAKS." In the first paragraph of thisposter, the respondent refers to the Bill of Rights and states that given the factsby the company the company is confident that the employees will decide theBoard election wisely and justly.The poster then proceeds to advise the em-ployees as to their rights in the election as follows :YOUR RIGHTS IN TIIE YODER'COMPANY ELECTION !You are, of course, free to join, belong to, pay clues and assessments, andfollow the leadership and discipline of any labor union.If any union,leaders say to,you, or lead you to believe,that you will getcertain things,if and when any particularunion winsthe election,it doesnot necessarily follow that you will get these things.As the result of theelection,any union can only secure the right to be the sole bargaining agentof our production employees.You have the right to vote the way you feel will be the best for you andyour family, for that which will promote the best, the most friendly anddirectly interested of relationshipsTHE YODER COMPANY'S POSITION AND PROMISES TO YOU !You are protected in your job by your ability to'do work, with due con-sideration for your length of service.Your opportunity for advancement isbased upon merit.It is our policy to pay wages as high as those prevailing in this locality forour industry.Our airs is to provide as steady work as possible, consideringthe nature of the business.Our record in this speaks for itself. +Every Yoder employee has always had the right to present any question,directly to the management, and have it carefully considered and determined.Any Yoder employee can work as long as he applies himself to his job andthere is work to do.We have always given "the measure heaped up" in our dealings with you,to the utmost of our physical and.financial abilities.So, let your consciencebe your-guide and VOTE.No individual or organization can secure for a Yoder employee any rightsor privileges which you cannot secure for yourselfThe Yoder Company will not become a party to any arrangement or agree-inent whereby you will be compelled to pay for the right to work for thiscompany.'We are now at war. Many of you have sons or brothers in the service.You know that a 100% of our work is on war materials. You know bowbadly this material is neededTherefore, The Yoder Company stands firmlyfor the proposition that every employee shall be protected in his effort toN 574 - DECISIONS OF NATIONAL LABOR RELATIONS BOARDproduce that which is necessary to save our country, irrespective of member-ship or non-membership in any labor organization.THINGS To CONSIDER WHEN VOTING IN THE YODER COMPANY ELECTIONSuppose you had started this business?At the present time, all of us havethe right to advance and profit fairly as fruit of our individual initiative.Any acts designed to destroy this great American privilege, should bediscouraged.You should support the situation in which a spirit of friendliness, kindli-ness and cooperation promotes better working conditions for you and a higherliving standard for your family.You should vote for the system under which you are'protected in your job"by your ability to do your work,'with due consideration for your length ofservice and your, advancement based on merit.You should consider the practical consequences of your vote, with 'respectto your job in future years.This is a time when it pays to look into thefuture.What you get depends upon what the company earns and not upon anydemands.What The Yoder Company can do, in the matter of wages, in the future willdepend, as it has in the past, on competition and the prices at which we areable to sell our product.You should consider the character of the leadershipIs it unselfish, law-abiding'and thoroughly-American?******DETAILS OF THE METHODS TO 'BE USED IN THE YODER COMPANY ELECTIONThis election will be by secret ballot-the same as in any political election.No one can know, by any means, how you vote BE SURE To VOTE! Thedecision vitally affects each and every one of youThe election will be deter-mined by a majority of those voting at the election.Your neglect to votegives someone else the right to decide who will represent youA failure tovote is equal to a vote in favor of the side you oppose.You can vote as you choose, regardless of any previous commitments youmay have made at any time to the employer, to a union, or to anyone elseIf d majority decides in this election that a union shall be the exclusivebargaining representative, then that decision will bind all of the' Yoder pro-duction employees.A toss of a coin decided the position of the contestants on the ballot, so therelative positions have no particular significanceWhether they are on theleft, right or in the middle means nothing of consequence.STOP and reason things out.This is-a serious decision for you to make.LOOK into the future !Your family's welfare and your own happiness isat stakeTHINE- of the friendly relationship existing between you and The YoderCompanyVOTE !Let your conscience be yourVOTE IA neglect to voteVOTEguide.is equal to a voteinfavor of thetideyou oppose,so THE YO'DEHCOMPANY575-On the morning of March 31, 1942, Field Examiner Hudson visited the respond-ent's plant and noticed the two posters, hereinabove set forth, posted on thebulletin board.Thereafter, on the 'afternoon of March 31, a conference was heldwhich was attended by representatives of the Union, the Independent, acid therespondent.At- the beginning of the conference Sperry expressed his opinionthat the election should be called off because of the posters.Both the repre-sentatives of the Independent 2' and of 'the Union objected to the posters andat first were of the opinion that no election should be held at that time.Laterin the afternoon Sperry pointed out that it would take considerable time tolitigate the question of whether or not the respondent's issuance of the posterswas a violation of the Act during which the employees would be without any-bargaining representative.Finally, the representatives of the Union and of theIndependent, after conferring together, agreed to go forward with the election,and informed the representatives of the respondent and the Board that 'theywished to hold the electionOn March 31 subsequent to the conference' of thatdate Sperry sent the following letter to all parties : 2As you are aware, this office learned today, for the first time, of the recentleaflets, notices, bulletins, and postal cards put out by the company in whatappeared to be a campaign designed to influence employees, in their -choiceof bargaining representatives in the election *which has been scheduled forApril 2, 1942Accordingly, and because of our concern with respect to such matters, aconference was held in this office in which the company was representedby Mr. Harvey O. Yoder, the United Electrical, Radio & Machine Workersof,America, Local 735, C. I. 0., was represented by Mr. Henry Fiering andAir Paul Shepard, and the Independent Welfare Association was representedby Messrs Milton Roemisch, attorney, Harry Riemer, president, Virgil Gar-wood, secretary, and Leonard Rob, treasurer.At the conclusion of such conference, the undersigned advised all partiesthat this office will go forward with the election as scheduled with thedefinite understanding that such proceeding is without prejudice to the rightof any party to object to the holding of the election, the conduct of theelection, or the election report based on any acts or incidents or any con-duct or activity heretofore engaged in by The Yoder Company or its repre-sentative, and with the further understanding that the company will notdisseminate or post or' cause to be circularized any more literature, cards,,letters, bulletins, or other material,between now and the conclusion of theelection, and all present bulletins or notices which the company has publishedor caused to be distributed and which were the subject of our discussionof today will be immediately removed from the bulletin boards and anyother places throughout the plant.This understanding was concurred in and agreed to by Mr. Harvey 0 Yoderon behalf of the company and- by the representatives of the two labororganizations concerned.Z+The representatives of the Independent maintained during this conference and at thehearing that the posterswerejust as inimical to the Independent as to the Union,and weredesigned to favor a vote for"neither"organization,26Accordm,_to the Independent's representatives,Sperry did not make known his positionw,,th respectto the election until after the conference had broken up It was stipulated thatif called,Reamer,Garwood,and Rob wwould'testify that therewas a gentleman's agreementbetweenthe Unionand the Independentthatif the "neither"vote was not too great neitherside would>oblect to the electionHowever,none of the Board's representatives was a partyto this agreement and the consent election proceeded without any objection being made tothe conditions laid down in the Regional Dii ector's letter for the holding of the election 576DECISIONSOF NATIONALLABOR RELATIONS BOARDHenry Sabbatis, one of the employees alleged to have been discriminatorilydischarged, testified that on April 1, 1942, John Miller, night shift foreman, askedhim who his vote was for ; that he replied that he was going to vote for the,CIO ; and that Miller then said, "it's a hell of a thing after the Yoder Companygives you a break, you turn around and double-cross them." At the time ofthis conversation Sabbatis was wearing a CIO button.This conversation tookplace on the floor of the assembly department.A little later Sabbatis saw Millernear the bulletin board and Miller asked him if he had ( torn down a little boxwhich was then lying on the floor by the bulletin board. On, a sign above thebox was written, "CIO men drop your buttons in here for national defense."Sabbatis denied that he had torn it down.Miller then tacked the box- back,on the bulletin board.Sabbatis,then asked Miller.`if he had put the box upand Miller replied in the affirmative.Miller denied that he asked Sabbatiswho he was going to vote for or that he had any conversation with Sabbatisabout the election or about the sign and box.He further testified that abouta week before the election he received instructions from Superintendent Hooblernot to interfere with the election.According to Miller, on April 3, the day afterthe election, he noticed a printed sign with a box below it on the bulletin boardabout 4: 30 in the afternoon and that this sign stated, in substance, "CIO members,throw in your buttons for National Defense."Miller denied that he had put'the sign and box upThe statements and acts attributed to Miller by Sabbatisare consistent with the anti-union election campaign conducted by the respondent.In the light of the fact That the campaign was designed to influence the election,April 1, the date fixed by Sabbatis as the date that the sign and box were onthe bulletin board seems more plausible than April 3, the date set by' MillerFurthermore, Sabbatis was a frank and straightforward witness.The under-signed credits Sabbatis' version of the above incidents.On April 2, 1942, a consent election was held under the auspices of the Board.The following day the Union wrote a letter to Sperry objecting to the conduct ofthe election, claiming among other things that "the management mailed out toevery employee considerable false propaganda concerning our union and in-fluenced their employee's to vote for `neither union' or the Independent WelfareAssociation."On April 4, 1942 Regional Director Sperry wrote the respondentin substance advising it that in view of the fact that the Union had filed chargesthat the respondent had violated Section 8 (1) and' (2) of the Act and hadobjected to the' conduct of, the election, no election report would be issued untilan investigation of the charges and objections had been made.CONCLUDINGFINDINGS AS TO THE INDEPENDENTThe broad question at issue is whether or not the Independent was formed andcontinued to exist under conditions' allowing employees that complete andunfettered freedom of choice and, action which the Act contemplatesIn November 1941, the Union began its organizational campaign In the middleof December, employees ' began to discuss the formation of an inside union tocombat the Union and to form a strong organization for the purpose of obtaining-economic concessions from the employer. In addition, Garwood, the only em-ployee active in the drive for an inside union who had ever been active in theAssociation, was antagonistic to the Association, which was still in existence,,because it'had failed to secure a wage increase for him in 1933. Garwood alsofelt that it was a weak organization and that it was just a question of time beforethe Association was declared illegal.On December 16, 1941, the respondent tookSee N. Ln' B.'V. Linlc-BeltCo, 311 U S 584. THE YODER, COMPANY577cognizance of the union activities in the plant and posted a general notice on itsbulletin board, purporting to advise employees of their rights under the Actand of its neutral position in the matter.This notice must be read from the'point of view of employees then working for the respondent in order to discoverits real meaning-While the notice clearly states employees are free to join or not to join anylabor organization, the notice further assures employees that it is not, norwill it ever be, necessary for an employee to "join any organization orpay dues toany outside organizationfor the privilege of working for The Yoder Company 0, 27This was a slight but inescapable hint to employees that their employer wasespeciafiy opposed to the outside union'then campaigning in their midst.Al-'though there is no-evidence that this notice provided the original impetus for aninside organization, it is reasonable to suppose and the undersigned finds thatthis notice did inform employees that as between an inside and an outside organ-ization the respondent preferred the former in keeping with its previous policy offostering and aiding the Association.-In the meantime the respondent took no steps to withdraw recognition fromthe Association with which it had a contract or to put its employees on noticethat it had no connection with the new inside organization which on February 1,1942, was formally established as the Independent. To the contrary, on February18, the respondent replying to a charge that it was dominating the Independentadmitted that it had heard rumors about the formation of the Independent butdenied the charge of domination and interference and also denied that the Asso-ciation was company-dominated. In the same letter, however, the' respondentadmitted that the Association might be declared illegal but stated that such adeclaration could not come from "our Company."During the first week in March 1942, both the Union and the Independent inthe.ordei named claimed to represent a majority of the employees.The Unionrequested a bargaining conference.The Independent requested recognition.The respondent made no reply to the Independent's letter.However, it notonly replied to the Union's letter, but also made its reply available to all itsemployees.In this letter the respondent pointed out that it could not meetwith the Union until the Union had proven its majority because the union com-munications,which union representatives had been handing out, were "uni-formly mendacious and misleading." xsClearly, the plantwide distribution ofthe respondent's letter containing the above language satisfied any doubts anyemployee may have had of the meaning of the notice of December 16, 1941, andconvinced employees that the respondent was hostile to the Union, and theundersigned so finds.Between March 21 and 24, 1942, after the Association had agreed to dissolve,the respondent posted the usual notice in conformity with the Board's practicein cases of disestablishment, notifying its,employees that, it had withdrawn rec-ognition from the Association, that the Association had been disestablished asthe bargaining representative of any of its employees, and that it would bargaincollectively in good faith with any organization selected by a majority of itsemployees in an appropriate unit.Between March 25 and 30, 1942, after April 2 had been chosen as the date fora consent election between the Union and the Independent, the respondent27Emphasis supplied.It is significant in this connection that the Association did notrequire the payment of duesY8Apparently the respondent made public its reply because of the publicity the Uniongave its letter to the respondent and other statements concerning the respondentSuchstatementsby the Uniondo not excuse the respondent's conduct,which the undersignedfinds constitutes interference ii ith the employees'right to self-organization.113024-4d-vol 47-3T-- I578DECISIONS OF NATIONAL LABOR RELATIONS'BOARDmailed out-"a job appreciation series" of 5 cards to each employee which wasdesigned to promote enthusiasm for his job and loyalty to his employer.AboutMarch 29 and 30, just before the election, the respondent climaxed its campaignagainst the Union by ,mailing out two large, elaborately printed and carefullywritten posters to each of its employees entitled respectively "Talkin' to.myself.in a Voting Booth" and "THE YODER COMPANY SPEAKS." The first of these posterswas obviously calculated to make each prospective employee voter stop andthink about the coming election and to impress upon each employee the necessityfor voting the "right" way and for "old friends," and that the "Union men"-were "radicals and,reds."The Independent contends, that this poster is as muchanti-Independent as anti'Union.' It is true that there 'are passages in' thisposter which when isolated from the entire context might be interpreted as asuggestion that employees vote for "neither" organization.But the only rea-,sonable interpretation of the poster as a whole with its continuous harping onthe "right" way to vote and its admonition not to vote in the "first space" isthat the respondent was primarily interested in telling its employees to vote forthe Independent whose name appeared in the right-hand square in the' ballot,and in no case to vote for the Union, the square on the left side of the ballot,or the first space.'The "old-friends" were not the outsiders or ""Union men,"and it follows that the phrase "radicals and reds" was meant to designate theUnion.The respondent mailed out its second large poster to all employees the followingday.The employee is asked in this poster to consider the character of "the leader-ship" and as to whether it is "unselfish, law-abiding and thoroughly American."This refers again to the employer's lack of faith in the Union, as stressed in therespondent's letter of March 7, and in the first poster wherein the opprobrium ."radicals and reds" was directed at the Union., In urging its employees to.votefor the "most friendly" of relationships, again the respondent lays stress on theoutside or unfriendly aspect of the Union and favors "old friends" or theIndependen00reprimand of Sabbatis, and his placing of a box and anti-Union sign on the re-spondent's bulletin board immediately before the election were also d'rected-toward persuading the employees to reject the Union at the polls.The respondent contends in its brief that the post cards and posters favoredneither the Union nor the Independent and were merely "a frank and open state-ment" of the respondent's opinions, lacking any coercive effect.The undersignedis convinced and finds, however, that these statements were a subtle and successfulattempt on the respondent's part to influence its employees in the coming election.ze The lower half of the ballotreads fromleft to rightas follows :Mark an X in the squarebelow if you desire tobe represented byMark an X in the squarebelow if you desire tobe represented byUNITED ELECTRICAL,RADIO & MACHINEWORKERS OF AMERICA,NEITHERLOCAL 735(C.I.O.)Mark an X In the squarebelow if you desire tobe represented byTHE INDEPENDENTWELFARE ASSOCIATION80The respondent's campaign cannot be said to have requested a "neither" vote whenviewed in the light of the election results169 votes were cast for the Independent, 160 forthe Union and only 9 for "neither."} THEE Y'ODEiR COMPANY-579,and were partof a campaign which began in December 1941 to steer'its employeesaway from the Union and into an organization made up solely of its ownemployees.Although approximately 3 months had elapsed between the first stages oforganizational activity on behalf of the Independent in mid-December of 1941,'and the respondent'disestablishment of the Association between March, 21,and_March24, 1942, by-its published notice, no step was taken by it to impress uponits employees the dissociation of these two "inside" unions.On the contrary,in the interim the respondent, by the December 16 and March 7 notices, abovedescribed, had registered its antipathy to the Union and had thus fostered thegrowth of the Independent. That the respondent had knowledge of the existenceof the Independent is shown by its letter dated February 18, 1942, addressed tothe Board.From October 1941, the month in which its last meeting took place,-until its dissolution by the respondent, the Association lay dormant. This inertia,the'respondent's failure to dispel the identity of the two "inside" unions with oneanother during this period, and the respondent's expressed hostility to the Union,created a set of circumstances for which the respondent was responsible, whichgave its employees reasonable grounds to believe that the Independent hadevolved from the Association" Despite its protest of neutrality, the respondent,'immediately following its disestablishment of the Association, and shortly before)the crucial election for a bargaining representative, by its forceful campaignagainst the Union and in favor of the Independent, established conclusively inthe minds of its employees that the Independent was to serve as a substitutefor the Association.Certain of the circumstances were created by the respondent'and others were seized by it and woven into the fabric of successorship. It isfoundby the undersigned that the Independent is the successor to the Association,and. that the latter's taint of legality is consequently communicated to theformer.'It is also found,irrespective of the Independent's successorship to the Asso-ciation, that during the Independent's formative period between mid-December1941 and the election of April 2, 1942, the respondent's employees, by reason ofthe above unfair labor practices, were not accorded the full freedom ofchoice of arepresentative to which they were entitled.'The respondent, by the above-described course of conduct, dominatedand inter-fered with the formation and administration of the Independent, and therebyinterfered with, restrained, and coerced its employees in the exercise of the rightsguaranteedin Section7 of the Act.The undersignedalsofinds that the respondent, by the notice posted on thebulletin board on December 16, 1941, the publication of its letter to the Unionof March 7, 1942, the mailing of the post-cards and the'posters, the posting of theposters,Miller's,questioning and reprimand of Sabbatis, and his posting on twooccasions of the anti-union signs all above described,, has interfered with,restrained, and coerced its employees in the exercise of therights guaranteed inSection 7 of theAct.eiGarwood's disclaimerto the employees whom he solicitedof any connection betweenthe Association and the Independent was merelythe expression of one officerin the Associa-tion and cannot be accepted as any guarantee to the respondent's employees that in fact theywere allowed that unfettered freedom of choice which the Act contemplates.Westinghouse Electric d Mfg. Co. v. N. L.R. B., 112 F. (2d) 657 (C. C. A. 2) (aff'd per,3.1curiam 312 U.' S 600,enf'g as mod.Matter of Westinghouse Electric d Mfg.Co, andUnited Electrical Radio & MachineWorkers ofAmerica, etc.,18 N. L.R. B. 300).83 SeeValley Mould and Iron Corporation v. National Labor RelationsBoard,116 F. (2d)760 (C. C. A. 7).- 580DECISIONS OF NATIONAL LABOR RELATIONS BOARD.C. Other alleged interference,restraint,'and coercionThe complaint alleged that through February and March, 1942, therespondent.permitted the members of the Independent to solicit for membershipin the plantduring working hours in violation of company regulations against employeesmoving about the plant, whereas such a privilege of solicitation was denied the,Union.Itwas established through various witnesses that a rule prohibiting,employees from moving freely from one plant to another was in existence duringthis period 34Kolk testified without contradiction that on numerous occasions hehad seen both Reamer and Garwood, who worked in plant No. 2, talking separatelyto employees in plant No 1.Kolk was working in both plant No. 1 and No. 2during Februaryand March1942, inasmuch as he was doing maintenance work.Kolk admitted that he did not hear what Reamer and Garwood were talkingabout.Edward Hoobler, superintendent of plant No. 1, testified without contra-diction that there was supposed to be no talking among employees-in the plantduring working hours, except when talking was absolutely necessary regarding thework, and that on at least two or three occasions he had reprimanded Haller,Kolk and Garwood for talking while away from their places of work to otheremployees.He further testified that on none of these occasions did he hear theconversation or know what the men were talking about. Hoobler's conduct towardthe inen was the same on all occasions, regardless of whether they belonged to,the Union or to the IndependentThe evidence further reveals that Reamerand Garwood, as well as Kolk, were employees who, during the period in question,were entitled to go from one plant to another in the course of their duties. Inview of the foregoing the undersigned finds that the evidence does not substan-tiate the allegation that the respondent permitted solicitation of membership inits plant by the Independent during working hours in February and March,' 1942,.while denying such permission to the Union, and will recommend that the com-plaint be dismissed as to said allegation.35D. Thedischarges'The complaint alleged that Frank Holpuch and Henry Sabbatis were dis-charged on April 14, 1942, because of their membership and activities in theUnion and because the respondent wished to discourage membership in theUnion and encourage membership in the Independent. In its answer the re-sl'ondent alleged that both men were discharged for cause.8t The respondent operated two plants during 1941 and 1942 known as plant No 1 andplant No 2: In conformity with requirements of the Cleveland Ordnance Department,employees engaged in work in plant No 1 were required to wear a certain colored'buttonso that they could be spotted ifthey were inplant No. 2 for any reason;likewise, employeesin p ant No2 wore a different colored buttonso theycould bereadilyspotted in plant No. 1.Employeesdoing maintenance work were permitted to work in either plant.333 In additionto the above,the undersigned also finds that several other allegations ofthe complaint setting forth violations of Section8 (1) of the Actare not supported by theevidence.The evidenceadduced concerning these alleged unfair labor practices is set forthin Section IIID,infra.These allegationsare in substance as follows:On or about March 18,1042,L W. Morgan,'personnel manager, questioned Frank Holpuch about his union sym-pathiesand whetherhe would be satisfied with a company union ; on or about March 28,1942,JesseKephait,a supervisor,violentlyabused Frank Holpuch with profane language;and on or aboutApril 4, 1942,Earl Biederman,a supervisor, transferred Frank Holpuchto an inferior position.As noted in Section III A, supra, the undersigned does not findthat Buchm's statement to Haller or his assault upon Haller was a violation of Section 8(1) of the Act as the-Board alleged.Consequently,the undersigned will likewise recom-mend that the complaint be dismissed with respect to all of these allegations. THEW YODEIR COMPANY^581Frank Holpuch,firstworked for the respondent from August 27 to September2,1941.He then quit his job.He again soughtwork at therespondent's,plant on March 18, 1942, and worked there until April 14, 1942, the date of-his discharge.When Holpuch applied for work he was interviewed by L. W. Morgan, per-sonnel manager.He testified that Morgan asked him if he had belonged to anyorganization at the Republic Steel Company, where he had previously worked,l'and that when he replied that he had belonged to a union'at Republic, but nolonger belonged-to it, Morgansaid to him,"Well, we have a lot (of union troublehere.We have a company' union, how would you like a companyunion?"Holpuch replied that he would like a company union if it was not just like theone they had at the plant when he had previously worked there.He furthertestified that after he had made this reply Morgan then stated to him they weregoing to give him' a "break" and would pay him a nickel an hour more than anyother man on the same job.Morgan denied that he asked Holpuch what labororganizationhe belonged to or that he cffered him more pay than other mendoing similar work.36From his observation of the witnesses and in view of thefact that Holpuch's testimony was not plausible in respect to certain incidents,-the undersigned credits Morgan's denial of the above conversation 3'Holpuch did not join the Union nor did he engage in any union activitieswhile employed by the respondent.One day, however, after he had been work-ing there about two weeks he picked up a sheet of paper which was'lying onthe bench in the plant.This sheet of paper contained a song about the Inde-pendent which had been circulated by the Union.He showed this paper toCharles Waters, another employee.Following this incident, according to Holpuch, he did not get along with JesseKephart, his foreman.He testified that Kephart called him "the dirtiest namesout" 'and told him 'he was not worth a nickel and that' he ought to be withHitler.Kephart, who was foreman of the labor gang, testified that Holpuchwas employed in the labor gang in part in moving machinery and driving a truckand for the most part at sweeping the floor, and that as his period of employ-ment progressed Holpuch became, less efficient at his work, so that he had toshow him how to perform his dutiesKephart stated that he had an argumentwith Holpuch on one occasion when the latter informed him that he should begetting a dollar an hour.Kephart told him he was not worth 10 cents an hour.'He denied that he used abusive or profane language toward Holpuch. There isno evidence that Kephart believed that Holpuch was in any way connected withthe Union or opposed to the Independent or that the song incident was broughtto his attention.Assuming, arguendo, that Kephart used abusive, language to-ward Holpuch, there is no evidence that this was because of the latter's unionmembership or activities. Saturday, March 28, 1942, Kephart sent Holpuch out toburn sometrash.He stayed away from his work about 20 minutes.While hewas at the incinerator, Superintendent Hoobler noticed Holpuch standing thereand complained to Kephart, whereupon Kephart went out and brought Holpuchback to his work.Thereafter Holpuch was transferred to the department ofForeman Biederman, where he worked for a week or 10 days at the same typeof work, sweeping the floors and general labor work, that he had performed for80 On his application for employment,Holpuch was asked to list organizations to whichhe belonged"(other than labor)".The word"None" appears after this'question.87 It is particularly incredible that Morgan should have'offered Holpuch, an employeewho had previously worked for only 6 days for the respondent,5 cents more an hour thanthe rate paid older and regular employees for the same work. 582DECISIONS OF -NATIONAL "L'ABO'R' RELATIONS BOARDKephart 98On several' occasions Biederman reprimanded Holpuch for loafing onthe joband failingto make the department look neat.Holpuch complained thattherewas too much work to do. Shortly thereafter, Biederman informedHoobler that he would be unable to keep Holpuch because the latter could nothandle the work.Hoobler agreed that Holpuch should be discharged.Bieder-,was unable to do the work. On Holpuch's employment record there appears thefollowing entry opposite the date April 14, 1942: "not adaptable to our type of,work."The undersigned is of the opinion and finds that Holpuch was not dis-charged because of his union activities or in order to assist the Independent.Henry Sabbatiswas employed on September 15, 1941, and first worked on theday shift in the assembly department stockroom under Foreman Biederman..Some timein October, Sabbatis requested,and was given an opportunity to work-on the assembly floor.After about 2 weeks, he was shifted to the stockroom onthe night shift at the request of Foreman Miller, who needed a stock clerk.Shortly before his discharge on April 14, 1642, he was again transferred to theday shift in the stockroom working under Foreman Biederman.Sabbatis was a member of the Union during his entire period of employment.On,April 1, 1942, he was wearing his union button on the occasion of his conversa-tion with Foreman Miller, at which time the latter asked him how he was goingto vote in the election and Sabbatis, replied be was going to vote for the C. I. 0.,whereupon Miller accused Sabbatis of "double crossing" the company. OtherwiseSabbatis was not particularly active in the Union.Biederman and Miller both complained to Sabbatis on numerous occasions abouthis work.Biederman complained to Sabbatis that he was talking too much toother employees and that he was absenting himself from the stockroommore thanhe should in order to do the work outside the stockroom which was necessary for.him to do. On the first night that he worked for Miller, the latter found Sabbatis,,asleep in the stockroom, and again on a later occasionMiller found him asleepwhen he was supposed to be on duty. Biederman finally reported to Hoobler thathe had given Sabbatis various opportunities to settle down and do the work ofwhich he was convinced Sabbatis was capable, but that Sabbatis would not applyhimself to his work.Biedermanthen requested Hoobler's permission to dischargeSabbatis.Sabbatis was discharged by Biederman and not by Miller, whom theundersigned has found made anti-union remarks to Sabbatis. Sabbatis admittedthat he had been caught sleeping on two occasions while working under Millerand hadbeen late returning from lunch on several occasions while working underBiederman.Under these circumstances, the undersigned is convincedand findsthat Sabbatis was discharged for cause.Inasmuch as the undersigned has found the respondent did,not discriminate inrespect to the hire and tenure of employment of Frank Holpiich and Henry Sab-batis the undersigned will recommend that the complaint be dismissedas to theseemployees.IV.THE EFFECT OF THE UNFAIR LABOR PRACTICES UPON COMMERCEThe activities of the respondent set forth in Section III above occurring in con-nection with the operations of the respondent described in Section I above, have asa There is no evidence to substantiate the allegation that on or about April 4, 1942,Biederman transferred Holpuch from his usual employment to sweepingfloors,movingmachinery and replacing stock because of his union membership or activity, or that Bieder-man knew about the song incident, the only activity engaged in by Holpuchconnected ,in any way with the Union.. Furthermore, the workperformedby Holpuchafter histransfer was no different from that which he had previously done. THE YODEiRCOMPANY583close, intimate, and substantial relation 'to trade, traffic, and commerce ainorig the,several States, and tend to lead to labor disputes burdening'and obstructingcommerce and the free flow of commerce.V.THE REMEDYHaving found that the respondent has engaged in unfair labor practices, the un-'dersigned, will recommend that it cease and desist therefrom and take certainaffirmative action necessary to effectuate the policies of the Act.The undersigned has found that the respondent dominated and interfered withthe administration of the Association. Because of its previous disestablishment atthe request of the Board, the undersigned will not recommend that any furthernotice of disestablishment be posted.The undersigned has also found that therespondent dominated and interfered with the formation and administration ofthe Independent.The undersigned further finds that the effects and consequencesof the respondent's domination and interference with the Independent constitutea continuing obstacle to the free exercise by its employees of the right to self-organization and to bargain collectively through representatives of their ownchoosing.The Independent was created and it has been utilized by the respond-ent as an instrumentality to defeat the rights of its employees under the Act. Forthese reasons the Independent is incapable'of serving the respondent's employeesas a genuine collective bargaining agency.Accordingly, the undersigned willrecommend that the respondent disestablish and withold all recognition fromthe independent as the representative of.any of its employees for the purposes ofdealing with it concerning grievances, labor disputes, wages, rates of pay, hours ofemployment, or other conditions of employment."Upon the basis of the foregoing findings of fact, and upon the entire record inthe case, the undersigned makes the following :CONCLUSIONS OF LAW1.United Electrical, Radio & Machine Workers of America, Local #735 (CIO)and Independent Welfare Association, Inc., are labor organizations, and theYoder Company Employees Association was a labor organization, within the,meaning of Section 2 (5) of the Act.2.By dominating and interfering with the administration of the Yoder Com-pany Employees Association the respondent has engaged,in and is engaging inunfair labor practices within the meaning of Section 8 (2) of the Act.,3.By dominating and interfering with the formation and administration ofIndependentWelfare Association, Inc, the respondent has engaged in and isengaging in unfair labor practices within the meaning of Section 8 (2) of the Act.4.By interfering with, restraining and coercing its employees in the exercise ofthe rights guaranteed in Section 7 of the Act, the respondent has engaged in andis engaging in unfair labor practices within the meaning of Section 8 (1) of theAct.5.The aforesaid unfair labor practices are unfair labor practices affecting com-merce within the meaning of Section 2 (6) and (7) of the Act.6.The respondent has not engaged in unfair labor practices within the meaningof Section 8743) of the Act.7.The respondent has not violated Section 8 (1) of the Act by (a) abusingFrank Holpuch with violent language; (b) transferring him to an inferior posi-tion ; (c) questioning him concerning his union sympathies and whether he wouldbe satisfied with a company union; (d) stating to Haller that soliciation ofJ9 SeeN. L.R. B. v. Newport News Shipbuilding and Dry'Dock Company,308 U. S. 241. ,584DECISIONS OF NATIONAL LABOR RELATIONS BOARDmembership for the -Union was the only means -by which he could retain his,employment and assaulting him; and (e) permitting the Independent to solicitfor membership in the plant through February and March, 1942, and denying thisprivilege to the Union.RECOMMENDATIONSUpon the basis of the foregoing findings of fact and conclusions of law, theundersigned recommends that the respondent, The Yoder Company, its officers,agents, successors and assigns,shall :1.Cease and desist from :(a)Dominating or interfering with the administration of the Yoder CompanyEmployees Association,or with the formation and administration of IndependentWelfare Association,Inc., or with the formation or administration of any otherlabor organization of its employees ;(b) In any other manner interfering-with,restraining,or coercing its em-ployees in the exercise of their right to self-organization,to form,join, or assistlabor organizations, to bargain collectively through representatives,of their ownchoosing,and to engage in concerted activities for the purpose of collective bar-gaining, or other mutual aid or protection as guaranteed in Section 7 of the Act.2.Take the following affirmative action, which the undersigned finds will effec-tuate the policies of the Act:(a)Withhold all recognition from Independent Welfare Association,Inc., asthe representative of any of its employees for the purpose of dealing with therespondent concerning'grievances,labor disputes,wages,rates of pay,hours ofemployment,or other conditions of employment, and completely disestablish Inde-pendent Welfare Association,Inc , as such representative ;(b) Post immediately in conspicuous places throughout its plant in Cleveland,Ohio, and maintain for a period of at least sixty(60) consecutive clays from thedate of posting,notices to its employees stating:'(1) that the respondent will notengage in the conduct from which it has been recommended that it cease anddesist in Paragraph 1 (a) and (b)of these recommendations;(2) that it willtake the affirmative action set forth in Paragraph 2 (a) of these recommenda-tions; and (3) that the respondent's employees are free to become or remainmembers of United Electrical,Radio & Machine Workers of America, Local#735 (CIO) ;(c)Notify the Regional Director for the Eighth Region in writing within ten(10) days from the receipt of this Intermediate Report what steps the respondent"has'taken to comply herewith.It is further recommended that, unless on,or before ten (10)daysfrom the',"receipt of this Intermediate Report, the respondent notifies said Regional Directorin writing that it will comply. with the foregoing recommendations, the NationalLabor Relations Board issue an order requiring the respondent to take the actionaforesaidIt is further recommended that the complaint be dismissed.as tro Frank Hol-puch, Henry Sabbatis and Louis Wood.It is further recommended that the complaint be dismissed insofar as it allegesthat the respondent has violated Section 8 (1) of the Act by (a), abusing FrankHolpuch with violent language; (b) transferring him to an inferior position;(c) questioning him concerning his union sympathies and whether lie would besatisfied with a company union; (d) stating to Haller that solicitation of mem-bership for the Union was the only manner in which he could retain his employ-ment and assaulting him; and (e) permitting the Independent to solicit for mein-lIr THEE YODER COMPANY,585bership in the plant through February and March, 1942, and denying this privilegeto the Union.As provided in Section 33, of Article II of the Rules and Regulations,of theNational Labor Relations Board, Series 2-as amended, effective October 14,1942,-any party may within fifteen (15) days from the date of the entry of theorder transferring the case to the Board, pursuant to Section 32 of Article II ofsaid Rules and Regulations, file with the Board, Shoreham Building, Washington,D C, an original and four copies of a statement in writing setting forth suchexceptions to the Intermediate Report or to any other part of the record or pro-ceeding (including rulings upon all motions or objections) as it relies upon, to-gether with the original and four, copies of a brief in support thereof.As furtherprovided in said Section 33, should any party desire permission to argue orallybefore, the Board, request"therefor must be made in writing to the Board withinten (10) days after the date of the order transferring the case to the Board.WEBSTER POWELL,Trial Ewaminer.Dated : October 30, 1942.11